DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (2017/0307198).
With respect to claim 1, Shah teaches an enclosure assembly (100) comprising: a housing (120, 130, and 160) defining an interior configured to at least partially house one or more electrical components (Figs. 1-2), the housing comprising a housing section (120, 130, and 160) including an outer plastic portion and an inner metal portion received in the outer plastic portion (paragraph 33); and an electrical component disposed within the housing section for providing power to at least one other electrical component (Fig. 2).  
As for claim 2, Shah teaches wherein the housing section (120, 130, and 160) comprises a first housing section (120), the housing comprising a second housing section (130 and 160) formed from metal (paragraph 33).  
As for claim 3, Shah teaches wherein the second housing section (130 and 160) is hingedly (paragraph 72) attached to the first housing section (120).  
As for claim 4, Shah teaches further comprising a pin (602) connection attaching the second housing section to the outer plastic portion of the first housing section (120).  
As for claim 8, Shah teaches wherein the outer plastic portion is overmolded on the inner metal portion (paragraph 33).  
As for claim 9, Shah teaches wherein the inner metal portion has a plurality of holes formed therein, the outer plastic portion being molded into the holes to bond the outer plastic portion to the inner metal portion (Figs. 1-2 and paragraph 33).  
As for claim 10, Shah teaches further comprising a controller (630) disposed within the housing section for controlling the operation of one or more electrical components (Fig. 6).  
As for claim 11, Shah teaches further comprising a light source (410 and 425) operatively connected to the controller (Fig. 6) and a heat sink (130 and 160) in thermal communication with the light source (paragraph 33).  
As for claim 12, Shah teaches wherein the heat sink comprises a plurality of fins (132) formed on the housing (Fig. 1).  
As for claim 13, Shah teaches wherein the enclosure assembly comprises a light fixture (100).  
As for claim 14, Shah teaches wherein the housing section (120, 130, and 160) comprises a first housing section (120), the housing comprising a second housing section (130 and 160) attached to the first housing section (Fig. 1), the second housing section defining a heat sink (paragraph 33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Niu et al. (2015/0243457).
	With respect to claims 5, 6, and 17-19, Shah teaches all of the claimed elements, as is discussed above, the pin attached to the outer plastic portion of the first housing section (paragraphs 62 and 72). Shah does not explicitly teach wherein the pin connection comprises a metal pin (claim 5); wherein the pin includes at least one reduced diameter section for retaining the pin to the outer plastic portion of the first housing section (claim 6); the pin connection comprising a metal pin attached to the outer plastic portion of the first housing section (claim 17); wherein the outer plastic portion is overmolded on the metal pin (claim 18); wherein the pin includes at least one reduced diameter section for retaining the pin to the outer plastic portion of the first housing section (claim 19).  
As for claim 5, Niu also drawn to hinged enclosures for electrical components, teaches wherein a pin (3456) connection comprises a metal pin (paragraph 116).  
As for claim 6, Niu teaches wherein the pin (3456) includes at least one reduced diameter section for retaining the pin to the outer plastic portion of the first housing section (Fig. 34).  
As for claim 17, Niu teaches the pin connection comprising a metal pin (paragraph 116).
As for claim 18, Niu teaches wherein the outer plastic portion is overmolded on the metal pin (paragraph 116).  
As for claim 19, Niu teaches wherein the pin includes at least one reduced diameter section for retaining the pin to the outer plastic portion of the first housing section (Fig. 34).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the metal pin and overmolding of Niu in the enclosure of Shah, in order to provide durable pins. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Pape (2011/0121734).
	With respect to claims 7 and 16, Shah teaches all of the claimed elements, as is discussed above, as well as Shah teaches wherein the outer plastic portion defines a groove to seal between the first and second housing sections (Fig. 2 and paragraph 42) [claim 7]; rating the enclosure for certain hazardous locations (paragraph 61) [claim 16]. Shah does not explicitly teach a gasket being received in the housing to seal between the first and second housing sections (claim 7); wherein the assembly is a CID2 hazardous location enclosure (claim 16).  
As for claim 7, Pape also drawn to enclosure assemblies, a gasket (28 or 30) being received in the housing to seal between the first and second housing sections (Fig. 1).  
As for claim 16, Pape teaches the certain hazard location rating is a CID2 hazardous location enclosure (paragraph 89).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use the gasket and rating of Pape in the enclosure of Shah, in order to provide greater applicability for the device.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Thomas et al. (7,651,245).
	With respect to claim 15, Shah teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the outer plastic portion of the first housing section thermally isolates an interior of the first housing section from an interior of the second housing section (claim 15).
As for claim 15, Thomas also drawn to enclosure assemblies, teaches wherein the outer portion of the first housing section thermally isolates an interior of the first housing section from an interior of the second housing section (column 4, line 11-column 5, line 8).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the thermal isolation of Thomas in the outer plastic portion of Shah, in order to protect the electrical components from heat damage. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shah and Niu, as is applied to claim 17 above, further in view of Pape.
	With respect to claim 20, Shah teaches all of the claimed elements, as is discussed above, rating the enclosure for certain hazardous locations (paragraph 61) [claim 20]. Shah does not explicitly teach wherein the assembly is a CID2 hazardous location enclosure (claim 20).  
As for claim 20, Pape teaches the certain hazard location rating is a CID2 hazardous location enclosure (paragraph 89).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use the gasket and rating of Pape in the enclosure of Shah, in order to provide greater applicability for the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/29/2022